Same Case — On The Merits.
The judgment of the court was pronounced by
SiiDEXii,, J.
The allegation of Lee, that he was a transferree of the judgment obtained by Granger, Birch Sy Co. against Lauve and Benedict, is not inconsistent with evidence that he is the assignee of that firm, under a voluntary assignment, made by them in New York, for the benefit of creditors. We are not aware of any provision of our laws, forbidding such an assignee to appear in our courts without the previous formalities suggested by counsel.
In the affidavits made by Lee, before a Louisiana commissioner, the words used are, “ Benjamin F. Lee beiug duly sworn but it is not expressly stated in the body of the deposition, or elsewhere, that Lee was known to the commissioner. In the absence, however, of contrary evidence, we think we are bound ro infer from the entire document that he was so known. The opposite view supposes a violation of duty by the public officer. Reference is made by counsel to the laws of New York. It is sufficient to say, they are not in evidence.
The transcript is certified by the clerk, as containing all the evidence. We find no evidence of the publication of notice to creditors. See C. P. 1042. Tompkins v. Benjamin, 16 L. R. 199. Desormes v. Desormes, 17 L. R. 115. Lee v. Bennet, 3 Ann. 219. It does not appear that the appellant had actual or constructive notice of the filing of the tableaux.
It is therefore decreed, that the judgment of homologation appealed from, be reversed; and that this cause be remanded for further proceedings according to law; the costs of the appeal to be paid by the said succession.